

[Chambliss, Bahner & Stophel, P.C. Letterhead]


October 4, 2006


Manchester Inc.
100 Crescent Court, 7th Floor
Dallas, Texas 75201


Re: Share Purchase and Exchange Agreements
 
Ladies and Gentlemen:


We have acted as counsel to Nice Cars Capital Acceptance Corporation, a Georgia
corporation (“NCCAC”) and Nice Cars, Inc., a Georgia corporation (“NCI,” and
together with NCCAC, the “Companies,” and each a “Company”) in connection with
(i) that certain Share Purchase and Exchange Agreement, dated as of October 2,
2006, by and between Manchester Inc. (the “Parent”), Nice Cars Acceptance
AcquisitionCo, Inc. (“NCAAC”), Victoria and Raymond Lyle (the “Sellers”), and
NCCAC (the “NCCAC Agreement”) and the Note executed in connection with the NCCAC
Agreement (the “Purchase Note”); and (ii) that certain Share Purchase and
Exchange Agreement, dated as of October 2, 2006, by and between Nice Cars
Operations AcquisitionCo, Inc. (“NCOAC” and together with the Parent and NCAAC,
the “Buyers,” and each a “Buyer”), the Sellers, the Parent and NCI (the “NCI
Agreement” and together with the NCCAC Agreement and the Purchase Note, the
“Agreements”).


For purposes of this opinion, we have examined the following:


(a) the Agreements;


(b) a Certificate from the Secretary of State of Georgia, dated as of September
25, 2006, certifying to the continued legal existence and good standing of the
NCCAC in such state;


(c) a Certificate from the Secretary of State of Georgia, dated as of September
25, 2006, certifying to the continued legal existence and good standing of the
NCI;


(d) a Certificate from the Secretary of State of Tennessee, dated as of
September 26, 2006, certifying to the authorization of NCI to do business in
such state; and


(e) a Certificate from the Secretary of State of Tennessee, dated as of
September 26, 2006, certifying to the authorization of NCCAC to do business in
such state; and


(f) certificates from each of the Companies (the “Companies’ Certificates”),
certifying as to certain factual matters.
 

--------------------------------------------------------------------------------


 

Manchester Inc.
 October 4, 2006
 
 Page 2

 
The items set forth (b), (c), (d), (e) and (f) are collectively referred to
herein as the “Corporate Records.” We have based our opinion expressed below as
to the valid existence and good standing of the Company solely upon the good
standing certificates referenced above.


Based upon the foregoing, and subject to the additional qualifications set forth
below, we are of the opinion that:


1. NCCAC is a corporation that is validly existing and in good standing under
the laws of the State of Georgia.


2. NCI is a corporation that is validly existing and in good standing under the
laws of the State of Georgia.


3. When each of the Agreements has been executed and delivered by each of the
Companies, each of the Agreements shall constitute a valid and binding
obligation of each Company, enforceable against such Company in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
moratorium or other laws of general applicability relating to or affecting the
rights of creditors generally, and by general equitable principles, whether such
enforcement is considered in a proceeding in equity or at law.


4. Each Company has the corporate power and corporate authority to execute,
deliver and carry out the terms of the Agreements, and to consummate the
transactions contemplated on the part of the Companies thereby.  Each Company
has taken all action required by law, its Certificate of Incorporation and
Bylaws to authorize such execution, delivery and
consummation of the Agreements.


The foregoing opinions are limited to matters involving the state of Georgia and
the federal laws of the United States of America, and we do not express any
opinion as to the laws of any other jurisdiction and we have provided our
opinion in respect of all matters governed by or pertaining to the laws of
states other than the State of Georgia only as if such legal matters were to be
decided under the laws of the State of Georgia within the State of Georgia. 


Our opinion is also subject to the following qualifications:


A. In rendering this opinion, we have relied as to factual matters upon the
representations and warranties made in the Agreements and the certificates and
documents referred to in clauses (b), (c), (d), (e) and (f) of the second
paragraph of this letter. Where we render an opinion “to our knowledge,” it is
based on the actual knowledge of attorneys in this firm who have, within the
previous twelve (12) months, been involved with matters related to the Companies
and the transactions contemplated by the Agreements, and a review of the
certificates and documents referred to in clauses (a) through (d) of this
letter. While nothing has come to our attention leading us to question or giving
us reasonable grounds to question the accuracy of such certificates and
documents or the information contained therein, we have not, except as
specifically noted in this opinion, made any independent review or
investigation. We have not examined any records of any court, administrative
tribunal or other similar entity.
 

--------------------------------------------------------------------------------


 

Manchester Inc.
 October 4, 2006
 
 Page  3

 
B. We have made such examination of Georgia and federal law other than
securities and antitrust laws as we have deemed relevant for the purpose of this
opinion. We have not made any review of the laws of any other state or
jurisdiction.


C. No opinion is expressed as to whether any provisions in the Agreements are
specifically enforceable in equity.


D. We have assumed that: (i) the Buyers have all requisite power and authority
(corporate or otherwise) to execute, deliver and perform the Agreements in
accordance with the terms thereof; (ii) the Agreements have been duly
authorized, executed and delivered by the Buyers; and (iii) the Agreements
constitute the valid, binding and enforceable obligation of the Buyers.


E.  Our opinion that the Agreements are enforceable is subject to the
qualification that a court may find certain provisions of the Agreements to be
unenforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations in this opinion letter, render the
Agreements invalid as a whole. Our opinions are qualified by the limitations
that certain contract provisions are unenforceable when their enforcement would
violate the implied covenant of good faith and fair dealing, or would be
commercially unreasonable, or where their breach is not material. Our opinion
regarding the enforceability of the Agreements is further subject to the effect
of rules of law that may in a court’s opinion, where less than all of a contract
may be unenforceable, limit the enforceability of the balance of the contract to
circumstances in which a court concludes the unenforceable portion is not an
essential part of the agreed exchange.


F. We express no opinion regarding the enforceability of:


(i) any provisions in the Agreements relating to consent to jurisdiction,
selection of venue, means of service of process or choice of law;


(ii) any provisions in the Agreements that require waivers or amendments to be
made only in writing;


(iii) any provisions in the Agreements that purport to authorize a party to act
in its sole discretion;


(iv) any provisions in the Agreements that purport to effect waivers of
constitutional, statutory or equitable rights or the effect of applicable laws;


(v) any provisions in the Agreements that impose liquidated damages, penalties
or forfeiture;


(vi) any provisions in the Agreements purporting to require a party thereto to
pay or reimburse attorneys’ fees incurred by another party, or to indemnify
another party therefor, which provisions may be limited by applicable statutes
and decisions relating to the collection and award of attorneys’ fees;
 

--------------------------------------------------------------------------------


 

Manchester Inc.
 October 4, 2006
 
Page 4

 
(vii) any provisions in the Agreements providing for arbitration;


(viii) any provisions in the Agreements that purport to restrict competition or
solicitation of employees or customers;


(ix) local laws, including ordinances, zoning restrictions, and rules and
regulations adopted by counties and municipalities;


(x) any provisions in the Agreements to the effect that (a) rights or remedies
are not exclusive, (b) rights or remedies may be exercised without notice, (c)
every right or remedy is cumulative and may be exercised in addition to or with
any other right or remedy, (d) the election of a particular remedy or remedies
does not preclude recourse to one or more other remedies, or (e) the failure to
exercise, or any delay in exercising, rights or remedies available under the
Agreements will not operate as a waiver of any such right or remedy; or


(xi) any applicable state or federal securities statutes, rules or regulations,
or any antifraud statutes, rules or regulations of applicable state antifraud
laws and applicable federal antifraud laws concerning the issuance or sale of
securities.


At the request of our client, this opinion is being provided to you pursuant to
the Agreements and is for your sole benefit. This opinion is limited to the
matters expressly stated herein and no opinion or other statement may be
inferred or implied beyond the matters expressly stated herein. This opinion may
not be relied upon by any other person or for any purpose other than in
connection with the transactions contemplated by the Agreements without our
prior written consent. We disclaim any obligation to advise you of any
developments in areas covered by this opinion that occur after the date hereof.


Very truly yours,


/s/ Chambliss, Bahner & Stophel, P.C.
Chambliss, Bahner & Stophel, P.C.
 

--------------------------------------------------------------------------------


 